United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Li et al.				:
Application No. 16/094,144			:		Decision 
Int’l Filing Date: April 19, 2017		:				
Attorney Docket No. 125141.03103		:


This decision sua sponte withdraws the holding of abandonment for the instant application.

On October 1, 2021, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  

The Office issued a Notice of Abandonment on February 17, 2022.  The notice states the Office has not received a reply to the Office action.

The last date in the maximum extendable period for reply is April 1, 2022.  Therefore, the issuance of the Notice of Abandonment on February 17, 2022, was improper.

In view of the prior discussion, the application is not abandoned and the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 2884 will be informed of this decision, and the technology center will update the Office’s PALM database to indicate the application is not abandoned.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions